Citation Nr: 0947229	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
dermatophytosis, right great toenail, with xerosis of both 
feet, status post removal of right great toenail.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of prostate cancer.  

3.  Entitlement to an effective date earlier than 
June 22, 2005, for the grant of service connection for 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to 
April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2005 and 
December 2005.  In the October 2005 rating decision, the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
granted service connection for residuals of prostate cancer 
and awarded a 10 percent effective the date of receipt of 
claim in June 2005.  In the December 2005 rating decision, 
the RO in Pittsburgh, Pennsylvania, granted service 
connection for dermatophytosis, right great toenail, with 
xerosis of both feet, status post removal of right great  
toenail, and assigned a noncompensable rating effective the 
date of receipt of claim in June 2005.  

The Pittsburgh RO has handled the case throughout the appeal.  
The Board notes that in a statement dated in March 2009 the 
Veteran reported that he had permanently relocated to Florida 
and requested that his VA disability claims file be 
transferred to the RO in St. Petersburg, Florida.  

The issues of entitlement to an initial rating in excess of 
10 percent for residuals of prostate cancer and entitlement 
to an effective date earlier than June 22, 2005, for the 
grant of service connection for residuals of prostate cancer 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, dermatophytosis, right great 
toenail, with xerosis of both feet, status post removal of 
right great toenail, has been manifested primarily by flaking 
of the skin on the feet, a few papules, and onycholysis of 
the right great toenail involving less than 5 percent of the 
entire body and no involvement of exposed area; no more than 
topical therapy had been required at any time.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
dermatophytosis, right great toenail, with xerosis of both 
feet, status post removal of right great toenail, have not 
been met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's appeal arises from his disagreement with the 
initial noncompensable rating assigned following the grant of 
service connection for dermatophytosis, right great toenail, 
with xerosis of both feet, status post removal of right great 
toenail.  

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service-connected 
compensation for problems with his feet including fungus 
infection and toenail removal was received by VA in 
June 2005.  In correspondence dated in July 2005, the 
Pittsburgh RO notified the Veteran of the provisions of the 
VCAA as they pertain to the issues of service connection.  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his service connection claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In its December 2005 rating decision, the Pittsburgh RO 
granted service connection for dermatophytosis, right great 
toenail, with xerosis of both feet, status post removal of 
right great toenail and assigned an initial noncompensable 
rating effective the date of receipt of the claim in 
June 2005.  The Veteran's disagreement with the 
noncompensable rating led to this appeal.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board 
further notes that 38 C.F.R. § 3.159 was recently revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

In any event, in this case it was in a letter dated in 
March 2006 that the RO first notified the Veteran how VA 
determines disability ratings and effective dates and told 
him what evidence VA would obtain and what evidence and 
information he should provide relative to these matters.  
Although this was after the assignment of the disability 
rating on appeal, the RO thereafter readjudicated the claim 
and issued a statement of the case in August 2006.  Therein, 
the RO advised the Veteran of pertinent rating criteria and 
additionally outlined the kinds of evidence VA considers in 
determining disability evaluations and provided examples of 
evidence he should identify or provide that could affect the 
assignment of a disability evaluation.  The RO readjudicated 
the initial rating in the statement of the case.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision); Pelegrini v. Principi, 18 Vet. App. 
112, 122-24 (2004) ("proper subsequent VA process" can cure 
error in timing of notice).

As to the duty to assist, review of the claims file shows 
that VA has conducted reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's 
service treatment records are in the claims file as are 
records from the Social Security Administration (SSA), which 
pertain to the Veteran's SSA disability award in 1993, which 
was based on a back disorder.  The RO obtained VA medical 
records and provided the Veteran medical examinations in 
conjunction with his claim.  The Veteran has submitted VA and 
private medical evidence, some of which was received at the 
RO after issuance of the statement of the case in August 2006 
but prior to transfer of the case to the Board and some of 
which the Veteran more recently submitted directly to the 
Board.  The Veteran's representative has waived initial 
consideration of this evidence by the RO, and the Board will 
proceed with its consideration of the issue decided here 
without remand for initial consideration of the evidence by 
the agency of original jurisdiction for review and provision 
of a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304 (2009).  

The Veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  

Laws and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2009).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.  
App. 91 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

The Court has held that in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Under the Rating Schedule dermatophytosis is rated under 
Diagnostic Code 7813.  

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2009).  

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).  

Factual background and analysis

In its December 2005 rating decision, the RO granted service 
connection for dermatophytosis, right great toenail, with 
xerosis of both feet, status post removal of right great 
toenail and assigned a noncompensable rating effective the 
date of receipt of the Veteran's claim in June 2005.  The RO 
determined that it had been established as related to the 
Veteran's service-connected diabetes mellitus type II and 
evaluated the condition with the diabetes rating explaining 
that in the event the condition increased in severity so as 
to warrant a compensable evaluation on its own, it would be 
separated from the diabetes diagnosis.  

As noted above, the Veteran filed his claim for service 
connection for foot fungus and toenail problems in June 2005.  

Service treatment records showed treatment for dermatitis of 
the hands and feet while in service, but based on the 
Veteran's history of having had no skin problems for decades 
after service and review of post-service medical records at 
his disposal, it was opinion of the physician who conducted a 
VA December 2005 VA dermatology examination that the 
Veteran's dermatophytosis of the right great toenail and 
xerosis of the skin of the feet were not related directly to 
service, but rather were at least as likely as not due to his 
service-connected diabetes.  

Private medical records dated from February 1997 to July 2003 
from The Hamot Medical Center show that in August 2001 the 
Veteran's complaints included foot fungus for which he 
reported he had been using Betadine and foot powder.  On 
examination, there was much flaking without ulceration of the 
feet.  The assessment was tinea, and the plan was for the 
Veteran to use foot powder in his shoes, but in addition he 
was to soak his feet in a basin of water and one teaspoon of 
Nizoral shampoo on a nightly basis.  He was to stop using 
Betadine on his feet.  

At VA outpatient visits, diabetic complete foot examinations 
in March 2003 and June 2004, foot inspections were normal.  
At a VA outpatient visit in November 2004, it was noted that 
the Veteran's past medical history included dermatophytosis 
of a nail.  At the visit, the Veteran requested medication 
for foot fungus, and on examination there was cracking of the 
feet.  The impression was tinea pedis, and the physician 
prescribed lamisil cream.  

In July 2005, in a VA pre-visit nursing note, it was noted 
that the Veteran reported he had fungus on his right great 
toe and had been using medication on it for about 30 days, 
but he said it was not getting better.  At the July 2005 VA 
examination, the physician noted the Veteran had a history of 
having noted thickening of the right great toenail in 2003 
with loosening of the nail and bleeding near the edge.  The 
nail was removed, and the Veteran reported improvement and 
treatment with clotrimazole topical solution to the nail.  
After the July 2005 examination, the diagnosis was 
dermatophytosis of the right great nail, and it was noted 
that the Veteran reported that the right great nail got 
softer than the other nails when he went swimming.  The 
physician stated that less than five percent of exposed body 
area was affected and less than five percent of the total 
body area was affected.  

During a VA dermatology examination in November 2005, the 
physician noted that in November 2003 the Veteran had been 
seen by a podiatrist concerning his right great toenail and 
that scrapings were consistent with a fungal infection in the 
nail.  It was further noted that subsequent podiatry exams 
had indicated that the Veteran had been treated since 
November 2003 with topical agents.  The Veteran said he had 
been treating for this for a couple of years and had not seen 
any significant improvement.  He reported no side effects 
from any of the treatments, and there had been no systemic 
symptoms.  His only complaint was that intermittently he 
noted some brief pain in the right great toenail.  

On objective examination, there was minimal dryness and 
scaling of the skin on both feet.  The physician said 
two percent of the body was affected and no exposed area was 
affected.  The right great toenail was thickened and yellow 
in appearance, with opaqueness at the base of the nail.  None 
of the other nails showed changes like this.  There was no 
evidence of cracking or maceration of the skin between the 
toes, and there were no open ulcerations or sores.  There was 
no scarring of the feet.  No perspiration was noted, and the 
temperature of the feet appeared to be normal.  The 
impression was dermatophytosis of the right great toenail, 
present for at least two years, and xerosis of the skin of 
the feet.  The Veteran reported that he sometimes had a 
problem getting his sock on over the right great toenail, but 
was otherwise unaffected with respect to daily activity.  

At a VA diabetic foot inspection in December 2005, the 
examiner noted the feet were very dry.  The right great 
toenail on the right foot was noted to have fungus and was 
black.  At a VA outpatient visit in January 2006, on review 
of systems, the Veteran denied rash, lesions, or ulcerations.  
On examination, the skin was warm and dry with flaking.  The 
nails showed great toe onycholysis, none seen on the fifth 
nails, bilaterally.  There were three to four scattered 
papules, less than three millimeters.  The Veteran's active 
outpatient medication list included topical solutions and 
creams to be applied to toenails and between the toes.  At a 
VA podiatry clinic visit on the same date in January 2006, 
the podiatrist noted the toenails were thick, brittle, 
discolored, and elongated with subungual debris as to one 
nail.  All eight interspaces were clear.  The assessment was 
onychomycosis, right great toe, and the podiatrist debrided 
the right great toenail.  The plan was to continue Mycelex 
solution to all toenails and between all toes.  At a VA 
phyisiatry consultation concerning the Veteran's back the 
following week in January 2006, his complaints included right 
great toe pain, which he said had been going on for about a 
year and a half; he reported he saw the podiatrist for this.  

At a VA podiatry visit in June 2006, the Veteran complained 
of pain in his right great toenail with radiation to the 
heel.  He stated he noticed the pain with weight bearing and 
ambulation.  It was noted the Veteran had been using topical 
antifungal medication on the right hallux nail for some time.  
On examination, the right hallux nail was mycotic and 
dystrophic with no pain on palpation.  There was no erythema.  
The podiatrist said he noted no drainage, pus, or acute signs 
of infection.  The skin was dry and scaly in a moccasin 
distribution on the right foot.  The assessment included rule 
out onychomycosis right hallux nail and heel pain.  

The Board has considered the Veteran's claim for an initial 
compensable rating dermatophytosis of the right great toenail 
and xerosis of the feet, but finds that it is not warranted 
because at no time does the evidence show that his 
dermatophytosis with xerosis of the feet affected at least 
five percent of his entire body or at least five percent of 
exposed areas affected, nor does the evidence show that he 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  There is no evidence of scarring or disfigurement, 
and the disability is adequately evaluated under the criteria 
of Diagnostic Codes 7813 and 7806.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The objective medical findings demonstrate no more than two 
percent of the total body was involved during the course of 
this appeal.  The probative evidence of record shows 
involvement of the bilateral feet and the right great toenail 
with no more than topical treatment required.  There is no 
evidence of corticosteroid or other immunosuppressive 
medication.  There is no probative evidence of any period of 
flare-ups of this skin disability during the course of this 
appeal, and the Board finds the available medical findings 
are adequate for an adequate determination of this appeal.  
Therefore, entitlement to an initial compensable rating for 
dermatophytosis of the right great toenail and xerosis of the 
feet must be denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment, and there is no evidence of any hospitalization 
associated with the disability.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274  
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
initial compensable rating for dermatophytosis of the right 
great toenail and xerosis of the feet.  


ORDER

An initial compensable rating for dermatophytosis, right 
great toenail, with xerosis of both feet, status post removal 
of right great toenail, is denied.  


REMAND

As noted in the Introduction, in an October 2005 rating 
decision the Philadelphia RO&IC granted service connection 
for residuals of prostate cancer and assigned a 10 percent 
rating effective June 22, 2005.  In an October 2005 letter, 
the Pittsburgh RO informed the Veteran of that decision and 
notified him of his appellate rights.  In November 2005, the 
Pittsburgh RO received a statement from the Veteran titled 
notice of disagreement.  Therein, the Veteran stated that he 
did not understand why he was not given a period of a 
100 percent rating for his radiation therapy in 2004 for his 
prostate and in the same sentence said he strongly felt his 
current residuals of prostate cancer more nearly met the 
criteria for a 20 percent rating.  Although the RO accepted 
this statement as a notice of disagreement with the 
initial 10 percent rating for residuals of prostate cancer 
from June 22, 2005, it is the judgment of the Board that the 
statement serves not only as the Veteran's notice of 
disagreement with the initial rating, but also as his notice 
of disagreement with the June 22, 2005, effective date.  

The RO issued a statement of the case on the issue of 
entitlement to an initial rating in excess of 10 percent for 
prostate cancer, and the Veteran filed a substantive appeal.  
The RO has not, however, provided a statement of the case 
(SOC) regarding the issue of entitlement to an effective date 
earlier than June 22, 2005, for service connection for 
residuals of prostate cancer.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that when an appellant files 
a timely notice of disagreement and there is no SOC issued, 
the Board should remand the issue to the RO for the issuance 
of a SOC. 

The Board further notes that the Court has stated that where 
a decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Because any assignment of an effective date earlier 
than June 22, 2005, could potentially result in a different 
initial rating for residuals of prostate cancer, the Board 
finds that the matter of entitlement to an effective date 
earlier than June 22, 2005, for service connection for 
residuals of prostate cancer should be considered first by 
the agency of original jurisdiction because it could affect 
the outcome of the initial rating claim, and the raised issue 
must be considered as inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who have treated the 
Veteran for his prostate cancer or 
residuals thereof.  Of particular interest 
are any outstanding records of evaluation 
and/or treatment for the period from 
June 2006 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.  

2.  A statement of the case, containing 
all applicable laws and regulations, 
addressing the Veteran's claim of 
entitlement to an effective date earlier 
than June 22, 2005, for the grant of 
service connection for residuals of 
prostate cancer must be issued.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  The Veteran should be advised of 
the time period in which to perfect his 
appeal.  Only if the Veteran's appeal as 
to this issue is perfected within the 
applicable time period and the claims 
continue to be denied on remand, should 
the case be returned to the Board for 
appellate review.  

3.  After completion of the above and any 
additional development deemed necessary 
(including a VA examination if warranted), 
the issue of entitlement to an initial 
rating in excess of 10 percent for 
residuals of prostate cancer should be 
reviewed.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


